Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 21 (and dependent claim 22 dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "resist, resist stack, or hardmask" in 3.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, claim 14 is interpreted in the instant Office action as follows: “resist, resist stack, or hardmask” is equivalent to “a resist, resist stack, or hardmask”.  This interpretation is to be confirmed by applicant in the next office action.
Claim 21 recites the limitation "the intermediate layer" and “the second conductive element” in lines 4 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 21 is interpreted in the instant Office action as follows: “the intermediate layer” and “the second conductive element” are equivalent to “an intermediate layer” and “a second conductive element”. This interpretation is based on lines 
Regarding claim 21, lines 7-8 are unclear whether a mask is forming an intermediate layer, or if forming an intermediate layer is a separate and distinct method step. For the sake of compact prosecution, claim 21 is interpreted in the instant Office action as follows: line 7 is ending with a semicolon after “a mask”, thus forming an intermediate layer is a separate and distinct step.  This interpretation is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20180301416 A1, from IDS) in view of Dalal (US 4410622 A) and Farooq (US 20180108607 A1).
Regarding claim 1, Lu discloses a multilayered integrated circuit (IC) (Fig. 1L or abstract figure) comprising: a first layer (125) with a first conductive element (125) overlaying a substrate (102); an intermediate layer (136); and a via structure (127) embedded within the intermediate layer and communicatively coupled to the first conductive element, wherein the via structure has a first end (lower portion of 127) extending from the first conductive element and a second end (upper portion of 127) further from the substrate than the first end, the first end 
Lu fails to teach a second layer with a second conductive element overlaying the first layer; an intermediate layer between the first layer and the second layer; and a via structure partially embedded within the intermediate layer and communicatively coupled to the second conductive element, wherein: the second conductive element defines therein a recess, and the narrow end width of the via structure is contained within the recess, a width of the first conductive element being wider than the recess and the narrow end width contained within the recess, wherein the via structure narrows in width as the via structure extends upward into the second conductive element, a top surface of the via structure and a portion of the tapered sidewalls being formed within the second conductive element.
Dalal teaches a via structure (21’, Fig. 2K) comprising a second layer with a second conductive element (30) overlaying the first layer (19, see annotated figure below); an intermediate layer (28) between the first layer and the second layer; and a via structure (21’) partially embedded within the intermediate layer and communicatively coupled to the first conductive element and the second conductive element.  Dalal further teaches the second conductive element defines therein a recess (portion of 30 filled with 21’).

Dalal provides a clear teaching to motivate one to modify the via structure of Lu in that the second conductive element may increase circuit utilization (Column 1, Lines 30-41) and partially embedding the via structure within the recess may reduce contact resistance (Column 2, Lines 37-40).  Therefore it would have been obvious to have the claimed second layer because it would increase circuit utilization and reduce contact resistance.
Illustrated below is a marked and annotated figure of Fig. 1L of Lu.

    PNG
    media_image1.png
    153
    298
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 2K of Dalal.

    PNG
    media_image2.png
    195
    405
    media_image2.png
    Greyscale

Lu in view of Dalal fails to teach the first conductive element is formed from a metal selected from a group consisting of cobalt, rhodium, platinum, and combinations thereof.  However, .Dalal does teach the first conductive element is a conductive part of an interconnect structure (“functional metal”, Col. 4, lines 56-60).  Similarly, Lu teaches conductive metals as part of an interconnect structure (“conductive interconnect structure” [0038]).
Farooq teaches equivalent conductive metals as part of an interconnect structure (wiring layer, vias [0023]).  Since Lu, Dalal, and Farooq are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized having different metals forming the first conductive element as equivalent.  These metals include cobalt, rhodium, platinum, and combinations thereof (Farooq, [0023]).  Therefore, it would have been obvious to modify the first conductive element of Lu in view of Dalal by using a metal as claimed because the metal selecting from a group consisting of cobalt, rhodium, platinum, and 
Regarding claim 3, Lu in view of Dalal and Farooq discloses a multilayered IC (Lu, Fig. 1L), wherein the via structure (127) tapers at a taper angle (“angled opposing sidewalls” [0020]). Although Lu in view of Dalal and Farooq does not explicitly recite the taper angle of the claimed via structure, the claimed via structure does not perform differently than the via structure of Lu in view of Dalal and Farooq, therefore the claimed via is not patentably distinct from the via structure of Lu in view of Dalal and Farooq. It would have been obvious to have the taper angle between about 1 degree and about 10 degrees because it is a design choice for one of ordinary skill in the art.
Regarding claim 4, Lu in view of Dalal and Farooq discloses a multilayered IC (Lu, Fig. 1L), wherein the via structure (127) tapers at a taper angle (“angled opposing sidewalls” [0020]). Although Lu in view of Dalal and Farooq does not explicitly recite the taper angle of the claimed via structure, the claimed via structure does not perform differently than the via structure of Lu in view of Dalal and Farooq, therefore the claimed via is not patentably distinct from the via structure of Lu in view of Dalal and Farooq. It would have been obvious to have the taper angle between about 1 degree and about 10 degrees because it is a design choice for one of ordinary skill in the art.
Regarding claim 5, Lu in view of Dalal and Farooq discloses a multilayered IC (Lu, Fig. 1L), wherein the via structure (127) tapers at a taper angle (“angled opposing sidewalls” [0020]). Although Lu in view of Dalal and Farooq does not explicitly recite the taper angle of the claimed via structure, the claimed via structure does not perform differently than the via structure of Lu in view of Dalal and Farooq, therefore the claimed via is not patentably distinct from the via 
Regarding claim 7, Lu in view of Dalal and Farooq discloses a multilayered IC (Lu, Fig. 1L), wherein the second conductive element is formed from a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof (Farooq, [0023]).
Regarding claim 8, Lu in view of Dalal and Farooq discloses a multilayered IC (Lu, Fig. 1L), wherein the via structure is formed from a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof (Farooq, [0023]).
Regarding claim 9, Lu in view of Dalal and Farooq discloses a multilayered IC (Lu, Fig. 1L), wherein the via structure and the first conductive element are formed from a thick first layer (“extending from the metal body” [0019]).
Regarding claim 10, Lu in view of Dalal and Farooq discloses a multilayered IC (Lu, Fig. 1L), wherein the intermediate layer (136) comprises a dielectric material (“dielectric material” [0023]).
Regarding claim 11, Lu in view of Dalal and Farooq discloses a multilayered IC (Dalal, Fig. 2K), wherein the via structure (21’) and the first conductive element (19) define a height extending from the substrate (1) that is greater than a thickness of the intermediate layer (28).
Claims 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Taguchi (US 20110307845 A1).
Regarding independent claim 13, Lee discloses a method of fabricating a multilayered integrated circuit (IC) (Figs. 2I-2M), the method comprising: depositing a first layer (90, Fig. 2I) 
Illustrated below is a marked and annotated figure of Fig. 2K of Lee.

    PNG
    media_image3.png
    192
    287
    media_image3.png
    Greyscale


Taguchi discloses a mask in the same field of endeavor (33, Fig. 1B), wherein the mask has tapered sidewalls (“taper shape” Abstract).  Taguchi further discloses shape of the mask corresponds to the resultant shape of the underlying layer (32, [0030]).
Both Lee and Taguchi teach photolithography techniques using a mask.  Both masks function the same as masks for forming a resultant shape of an underlying layer, therefore the tapered sidewalls of the mask does not affect the function of the mask.  One of ordinary skill in the art at the time of filing would have recognized that having a mask with tapered sidewalls would have corresponded to the resultant shape of the underlying layer; a via structure wherein the first end having a wide end width, the second end having a narrow end width, the wide end width greater than the narrow end width such that the via structure tapers between the first end and the second end of the via structure.  Thus the claimed mask sidewalls would have yielded the claimed via structure, and the results would have been predictable.  Further, depositing an intermediate layer on the via structure of Lee in view of Taguchi would arrive at the claimed method depositing an intermediate layer such that the via structure including the wide end width and the narrow end width is embedded in the intermediate layer.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).

Illustrated below is a marked and annotated figure of Fig. 1B of Taguchi.

    PNG
    media_image4.png
    210
    320
    media_image4.png
    Greyscale

Regarding claim 14 as noted in the 112(b) rejection, Lee in view of Taguchi discloses a method (Lee, Fig. 2I), wherein defining the via structure comprises: coating the first layer with a resist, resist stack, or hardmask (“etch mask” Col. 8, lines 40-55); defining the via pillar from the resist, resist stack, or hardmask; and etching exposed portions of the first layer not masked by the via pillar (Fig. 2J).
Regarding claim 15, Lee in view of Taguchi discloses a method (Lee, Fig. 2I), wherein defining the via structure includes defining the via structure using an anisotropic etching technique (“RIE” Col. 8, lines 40-55).

Regarding claim 18, Lee in view of Taguchi discloses a method (Lee, Figs. 2I), wherein depositing the first layer includes depositing a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof (“copper, tungsten” Col. 5, lines 9-29).
Regarding claim 19, Lee in view of Taguchi discloses a method (Lee, Fig. 2L), wherein depositing the second layer includes depositing a metal selected from a group consisting of copper, tungsten, cobalt, rhodium, platinum, or combinations thereof (“copper, tungsten” Col. 5, lines 9-29).
Regarding claim 20, Lee in view of Taguchi discloses a method (Lee, Fig. 2L), wherein: depositing the intermediate layer comprises depositing a dielectric material (“dielectric” Col. 9, lines 11-20).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Taguchi as applied to claim 13 above, and further in view of Dalal (US 4410622 A).
Regarding claim 16, Lee in view of Taguchi discloses a method (Lee, Fig. 2L), further comprising polishing the intermediate layer (“planarlized” Col. 9, lines 11-20) such that the second end of the via structure is exposed from a surface of the intermediate layer.
Lee in view of Taguchi fails to teach the second end of the via structure protrudes from a surface of the intermediate layer. However, Dalal discloses a method in the same field of endeavor (Fig. 2J) further comprising polishing the intermediate layer (28) such that the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method of polishing the intermediate layer by incorporating the teachings of Dalal’s method of polishing the intermediate layer.  More specifically, polishing Lee’s intermediate layer using the method disclosed by Dalal would arrive at the claimed method. Dalal provides motivation for one to polish the intermediate layer such that the second end of the via structure protrudes from a surface of the intermediate layer because it will provide lower contact resistance (Column 2, Lines 37-40).  Therefore it would have been obvious to have the claimed method because it would reduce contact resistance.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Taguchi and Dalal.
Regarding claim 21, Lee discloses a method of forming a multilayered integrated circuit (Figs. 2I-2M), the method comprising: forming a first layer (90) with a first conductive element (100) overlaying a substrate (portion of circuit below 90); forming a via structure (98, Fig. 2J) embedded within an intermediate layer (104, Fig. 2L) and communicatively coupled to the first conductive element and a second conductive element (110), wherein the via structure is formed from the first layer using a via pillar (96) comprising sidewalls as a mask (“mask” Col. 8, lines 40-55); forming the intermediate layer  (104, Col. 9, lines 11-20); and forming the second layer (110, Col. 9, lines 21-30) with a second conductive element overlaying the first layer and the intermediate layer.
Lee fails to teach a via pillar comprising tapered sidewalls.  More specifically, Lee is deliberately silent with regards to mask features, citing such features are well known in the art 
Taguchi discloses a mask in the same field of endeavor (33, Fig. 1B), wherein the mask has tapered sidewalls (“taper shape” Abstract).  Taguchi further discloses shape of the mask corresponds to the resultant shape of the underlying layer (32, [0030]).
Both Lee and Taguchi teach photolithography techniques using a mask.  Both masks function the same as masks for forming a resultant shape of an underlying layer, therefore the tapered sidewalls of the mask does not affect the function of the mask.  One of ordinary skill in the art at the time of filing would have recognized that having a mask with tapered sidewalls would have corresponded to the resultant shape of the underlying layer.  Thus having a mask with tapered sidewalls would have yielded the claimed via pillar, and the results would have been predictable.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
With respect to the shape of the via pillar, i.e. tapered sidewalls. This limitation, absent any criticality, is only considered to be an obvious modification of the shape of the hard mask and via structure disclosed by the Prior Art.  The courts held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In Re Dailey, 149 USPQ 47 (CCPA 1976).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Taguchi’s method of polishing the intermediate layer by incorporating the teachings of Dalal’s method of polishing the intermediate layer.  More specifically, polishing Lee in view of Taguchi’s intermediate layer using the method disclosed by Dalal would arrive at the claimed method. Dalal provides motivation for one to polish the intermediate layer such that the via structure is partially embedded within the intermediate layer because it will provide lower contact resistance (Column 2, Lines 37-40).  Therefore it would have been obvious to have the claimed method because it would reduce contact resistance.
Regarding claim 22, Lee in view of Taguchi and Dalal discloses a method (Fig. 2K), further comprising forming a hardmask (102) to cover the via structure and a part of the first layer (portion of 100 under 102), the hardmask comprising vertical sidewalls (sidewalls of 102) connected by a top surface (horizontal surface of 102), each of the vertical sidewalls extending continuously in parallel from the first layer to the top surface (see annotated figure of Fig. 2K above); and defining the first conductive element using the hardmask (Fig. 2L).
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.
Applicant argues:
“wherein the first conductive element is formed from a metal selected from a group consisting of cobalt, rhodium, platinum, and combinations thereof” recited in amended claim 1.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues (page 9) that Lu, Dalal, Dadvand, and Lee do not teach, suggest, or render obvious at least, for example, the feature of “defining a via structure from the first layer using a via pillar coprising tapered sidewalls as a mask” recited in amended claim 13.
Examiner’s reply:
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues (page 10) that Lu and Lee fail to teach "forming a hardmask to cover the via structure and a part of the first layer, the hardmask comprising vertical sidewalls connected by a top surface, each of the vertical sidewalls extending continuously in parallel from the first layer to the top surface" recited in amended claim 13.
Examiner’s reply:
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817